Citation Nr: 0912323	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-30 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to an increased evaluation for status post 
repairs of a recurrent right inguinal hernia, currently 
assigned a 10 percent disability evaluation.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a dental disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 
INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008).
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To schedule the Veteran for a hearing 
before the Board at the RO in Detroit, Michigan.

The Veteran submitted a VA Form 9 in September 2007 in which 
he indicated that he wanted to have a hearing before the 
Board at a local VA office.  He was provided a hearing before 
a decision review officer in August 2007; however, he has not 
yet been provided such a hearing before the Board in 
connection with issues currently on appeal.  The failure to 
afford the Veteran a hearing would amount to a denial of due 
process. 38 C.F.R. § 20.904(a)(3) (2008).  Therefore, the 
Veteran should be scheduled for such a hearing at that RO in 
Detroit, Michigan.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should take appropriate steps in 
order to clarify whether the Veteran 
still wants a hearing before the Board.  
If so, the RO should schedule the 
Veteran for a personal hearing with a 
Veterans Law Judge of the Board at the 
local office, in accordance with his 
request.  The Veteran should be 
notified in writing of the date, time, 
and location of the hearing.  After the 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails 
to report for the scheduled hearing, 
the claims file should be returned to 
the Board, in accordance with appellate 
procedures.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



